DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5, 21, 24, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 2004/0149366) (of record) and any one of Shiroza (JP 2016-221991, see machine translation) (of record), Sulemanji (US 8,772,370) and/or Fukutomi et al. (JP 2001-062934, see machine translation). 

Regarding claims 1 and 30, Makino discloses a pneumatic tire (Fig. 1: 1) comprising an inner cavity surface (Fig. 1: 3) and a sealant layer (Fig. 1: 4) arranged on the inner cavity surface ([0023]), wherein the sealant layer includes an adhesive material having adhesiveness and flowability ([0010], [0013]).
Makino further discloses short fibers that may be used as reinforcing agents (i.e. fillers each formed in a fibrous or rod-like shape), wherein each of the fillers has a length of 1 mm to 10 mm ([0026]), which falls within and overlaps with the claimed range of more than 5 mm and not more than 30 mm. 
Makino further discloses that the fillers are mixed into the sealant layer, and therefore not fixed to the inner cavity surface, such that the fillers are randomly dispersed in the adhesive material and flowable with the adhesive material ([0012], [0026]).
However, Makino does not expressly recite the diameter of each filler. 
Shiroza teaches a pneumatic tire comprising an inner cavity surface and a sealant layer (Fig. 2: 20) arranged on the inner cavity surface (Fig. 2: S) ([0018]), wherein the sealant layer includes an adhesive material (Fig. 2: 21) having adhesiveness and flowability ([0018]), and fillers each formed in a fibrous or rod-like shape (Fig. 2: 11) ([0018]). Shiroza also teaches that the average diameter of the fibers can be optimized so that the flow of the adhesive sealant can be effectively suppressed and the workability satisfied ([0011], [0023]). Although Shiroza teaches fibers that are fixed, rather than randomly dispersed, in the adhesive sealant material, Shiroza also teaches a sealant layer in a tire comprising fibers wherein the diameter of the fibers is optimized to as to affect the flow and workability of the sealant layer, which is also applicable to the sealant layer comprising fibers disclosed by Makino. Thus, it is considered within the ability of one of ordinary skill in the art before the effective filing date of the claimed invention to rely on routine experimentation to arrive at suitable optimum operating parameters for the diameter of the fillers. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). In the present invention one of ordinary skill in the art would have been motivated to optimize the diameter of the fillers in order to effectively suppress the flow of the adhesive sealant. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of the fillers. 

Additionally or alternatively, Fukutomi teaches a tire puncture repair agent comprising fibers, wherein the fibers preferably have a dimeter of 50 to 1000 µm (i.e. 0.05 mm to 1 mm) ([0010]), which falls within and overlaps with the claimed range of 0.2 to 1.0 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the diameter of each filler. When the diameter is less than 50 µm the short fiber is immediately dissolved in the tire puncture repairing agent so that a puncture hole is formed by the short fiber ([0010]). When the diameter exceeds 1000 µm, the fluidity of the tire puncture repairing agent becomes insufficient and it becomes difficult to inject the repairing agent into a puncture hole ([0010]). 

Regarding claim 2, Makino further discloses short fibers that may be used as reinforcing agents (i.e. fillers each formed in a fibrous or rod-like shape), wherein each of the fillers has a length of 1 mm to 10 mm ([0026]), which falls within and overlaps with the claimed range of from 10 to 15 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the length of each filler.  

Regarding claim 5, Makino further discloses that that the sealant layer includes a mixed layer formed of the fillers and the adhesive material mixed together ([0012], [0026]).

Regarding claim 21, Makino further discloses short fibers that may be used as reinforcing agents (i.e. fillers each formed in a fibrous or rod-like shape), wherein each of the fillers has a length of 1 mm to 10 mm ([0026]), which falls within and overlaps with the claimed range of not less than 10 mm and not more than 30 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the length of each filler.  

Regarding claim 24, while modified Makino does not expressly recite, in a test measurement in a state with the fillers disposed outside of the pneumatic tire, a deflection of each of the fillers having a 

Regarding claim 29, Makino further discloses that it is conventional to provide a sealant that is formed in a certain amount of thickness so as to obtain a sufficient self-sealing property, in particular 4 mm or more ([0002]), which falls within and overlaps with the claimed range of from 1 to 10 mm. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the thickness of the sealant layer. Moreover, Makino does not further teach away from varying this thickness by the disclosed invention, but merely adds that if the thickness is thickened by increase the amount then the problem of increasing the tire weight arises ([0004]). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would readily recognize that the thickness of the sealant layer may be 4 mm or more. 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 2004/0149366) (of record) and any one of Shiroza (JP 2016-221991, see machine translation) (of record), Sulemanji (US 8,772,370) and/or Fukutomi et al. (JP 2001-062934, see machine translation) as applied to claim 1 above, and optionally further in view of Dobson (US 4,919,183) (of record).


Optionally, Dobson teaches a sealant layer for a tire comprising filaments, wherein the filaments are composed of flexible organic thermoset polymers or thermoplastic polymers having a softening point of at least 200oC (Col. 1 lines 45-48). Further, various polymer filaments may be used, such as polyester, nylon, and aramid (Col. 2 lines 24-26). In other words, it is generally known in the tire sealant art to provide filaments (i.e. fibers) in a sealant layer made of either thermoset polymers or thermoplastic polymers. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that any of the polymer resins disclosed by Makino as discussed in the rejection above may be a thermoset polymer as is generally known in the tire sealant art, as taught by Dobson. 

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 2004/0149366) (of record) and any one of Shiroza (JP 2016-221991, see machine translation) (of record), Sulemanji (US 8,772,370) and/or Fukutomi et al. (JP 2001-062934, see machine translation) as applied to claim 1 above, and optionally further in view of any one of Merino Lopez et al. (US 2012/0273109), Sugio et al. (US 2007/0149653), and/or Daly (US 2005/0277712). 

Regarding claims 22-23, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the shape of each filler such that the outer diameter of each of the fillers varies in a longitudinal direction of the respective filler.
. 

Claims 25-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 2004/0149366) (of record) and any one of Shiroza (JP 2016-221991, see machine translation) (of record), Sulemanji (US 8,772,370) and/or Fukutomi et al. (JP 2001-062934, see machine translation) as applied to claim 1 above, and further in view of Yukawa (US 2015/0273944) (of record).

Regarding claims 25-26 and 28, Makino further discloses that a material constituting the adhesive material, of the sealant layer, includes butyl rubber, peroxide (i.e. crosslinking agent), etc. ([0011], [0026], [0030]). Makino also discloses that the sealant layer is vulcanized ([0030]), thereby implying the need for vulcanizing/crosslinking agents and aids. 

Yukawa teaches a tire including a sealant layer (Fig. 1: 10) that comprises a liquid rubber preferably containing polybutene, which is a viscous liquid polymer obtained through cationic polymerization of isobutane and normal butane, and exhibits excellent adhesiveness ([0030]). The adhesiveness and viscosity of polybutene are less likely to deteriorate by the passage of time or by heat or pressure ([0030]).  Thus, polybutene seldom solidifies or dries up ([0030]).  As a result, by mixing polybutene in the rubber material of sealant layer, adhesiveness and sealant capability are further improved ([0030]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the sealant layer of Makino with a liquid rubber including polybutene so as to improve adhesiveness and sealant capability in a manner that is less likely to deteriorate by the passage of time or by heat or pressure, as taught by Yukawa. 
Yukawa further teaches that the sealant layer (Fig. 1: 10) preferably comprises, based on 100 parts by mass of butyl rubber, 100-400 parts by mass of liquid rubber, 1-15 parts by mass of inorganic additive, 1-10 parts by mass of a crosslinking agent and 1-10 parts by mass of a crosslinking aid ([0033]; see also examples in Table 2 falling within the claimed ranges). The range of 100-400 parts by mass of liquid rubber falls within and overlaps with the claimed range of from 100 to 400 parts by mass, the range of 1-15 parts by mass of inorganic additive falls within and overlaps with the claimed range of from 1 to 30 parts by mass, the range of 1-10 parts by mass of a crosslinking agent falls within and overlaps with the claimed range of from 1 to 15 parts by mass, and the range of 1-10 parts by mass of a crosslinking aid falls within and overlaps with the claimed range of 1 to 15 parts by mass. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amounts of the liquid rubber, inorganic additive, crosslinking agent, or .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (US 2004/0149366) (of record) and any one of Shiroza (JP 2016-221991, see machine translation) (of record), Sulemanji (US 8,772,370) and/or Fukutomi et al. (JP 2001-062934, see machine translation) as applied to claims 1 and 25-26 above, and optionally further in view of any one of Frantzen et al. (US 2019/0359013) (of record) and/or Matsushita (US 2020/0079945) (of record).

Regarding claim 27, while modified Makino does not expressly recite the molecular weight of the polybutene, case law holds that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01. In this case, modified Makino discloses a sealant composition including polybutene as claimed, and thereby the sealant is capable of having polybutene with the claimed range of molecular weight. 
Optionally, Frantzen teaches a sealant layer comprising butyl rubber ([0014]) and a diluent, such as low molecular weight elastomers with a number average molecular weight ranging from 200 to 5,000, .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Additionally or alternatively, Matsushita teaches a tire sealant composition substantially similar to modified Makino, which may comprise a component of one or more polymers having a number average molecular weight of 50,000 or less, such as polybutene ([0009], [0032], [0082]). This component functions as a plasticizer, and with the component being included, tackiness and elongation can be improved ([0033]). Matsushita further teaches that the tire sealant composition is capable of maintaining a balance among processability, shape retention, and elongation at a high level ([0011]). The range of 50,000 or less overlaps with and falls within the claimed range of from 1000 to 4000. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the molecular weight of the polybutene.  Accordingly, one of ordinary skill in the 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 21-30 are have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749